Citation Nr: 1602988	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating higher than 10 percent for right knee, status post-arthroscopy, including entitlement to paragraph 29 and paragraph 30 benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1993 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a higher disability rating for the Veteran's right knee disability.  A January 2011 statement of the case denied entitlement to paragraph 29 and paragraph 30 benefits for the same disability.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2015.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another medical opinion is needed before the Veteran's appeal can be fully adjudicated.  

The Veteran initially injured his right knee during his active service-specifically, he partially tore his medial meniscus and underwent two reparative arthroscopies.  Three months after his discharge from active service, the Veteran had mild effusion, tenderness to palpation, pain with range of motion, and intermittent edema with subjective instability.  The February 2002 VA general examiner stated that the Veteran would remain stable so long as he did not participate in any activities that would compromise his knees and continued his rehabilitation efforts and sought conservative treatment.  The February 2002 VA examiner noted that the Veteran preferred at that time to avoid any further surgical intervention.

Several years later, in January 2008, the Veteran reinjured his medial meniscus, newly injured his lateral meniscus, and partially tore his anterior cruciate ligament (ACL) during a workplace incident.  The incident involved the Veteran walking down a set of stairs, hearing his right knee "pop", and noticing that it began to swell and ache afterward.  See January 2008 Employee First Report of Injury.  Private treatment providers determined that the Veteran had reinjured his medial meniscus and torn his lateral meniscus, and that his ACL was attenuated, but intact.  See February 2008 Mission Valley Heights Surgery Center.  The Veteran's medial meniscus was surgically resected in February 2008.  Id.  During the surgery, a tear in the Veteran's ACL was discovered, and the Veteran underwent surgery in June 2008 to repair it using a graft.  See June 2008 San Diego Orthopaedic Associates.  The graft failed only two months later, after the Veteran again stumbled while going down a set of stairs.  See September 2008 San Diego Orthopaedic Associates; January and February 2009 Mission Valley Heights Surgery Center.  A new graft was surgically applied in February 2009.  See February 2009 Mission Valley Heights Surgery Center.

VA examiners have opined that the Veteran's current right knee symptoms and functional impairment are due to his workplace incident and are unrelated to his in-service injury to his medial meniscus.  See December 2010 VA Examination (opining that the degree of any aggravation of the Veteran's service-connected right knee disability by his post-service workplace injury in January 2008 cannot be defined in part because there was no evidence of treatment from discharge up to the workplace injury); February 2012 VA Examination (appearing to indicate that the Veteran had no residual signs or symptoms due to his in-service partial meniscectomies).  The opinions provided are, however, inadequate.  The examiners did not provide adequate medical explanations and appeared to disregard the Veteran's assertions of continuous symptoms since discharge.

Further, no VA examiner has yet been asked to provide an opinion addressing the Veteran's contention that his service-connected right knee injury predisposed him to reinjuring his right knee at work because it caused his right knee to "buckle", leading to his January 2008 workplace incident and resulting injuries to his lateral meniscus and ACL.  See Transcript of Record at 8.  

Moreover, the Veteran appeared to assert during his September 2015 hearing that his symptoms may have worsened since his last VA examination in February 2012.  A new examination is warranted.

On remand, VA should provide the Veteran a new examination and obtain opinions regarding whether the Veteran's service-connected right knee disability predisposed him to his workplace incident and, if not, whether a distinction can be made between symptoms and functional limitations attributable to service-connected versus nonservice-connected right knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from January 2002 forward, including from the VA facilities in New London, Connecticut, and  San Diego, California (see February 2002 VA General Examination; Statement in Support of Claim, dated January 6, 2009).  

2.  Then, schedule the Veteran for a VA examination of his right knee.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out.

(a) After a full examination and review of the claims file, the examiner should provide an opinion regarding whether the Veteran's January 2008 workplace incident and resulting injuries are the result of or were caused by symptoms attributable to his service-connected right knee injury, status post-arthroscopy (during service, the Veteran tore his medial meniscus and underwent two reparative arthroscopies).  The examiner should consider the Veteran's assertion that his service-connected right knee disorder predisposed him to his January 2008 workplace injury by causing his right knee to "buckle."

(b) If the answer to (a) is no, the examiner should identify, to the extent possible, the symptoms and functional limitations imposed on the Veteran as a consequent of his service-connected right knee disability, status post-arthroscopy, as opposed to any nonservice-connected right knee disorders.  If it is not possible to differentiate between symptoms and functional limitations, the examiner should provide a medical explanation describing the reasons.  

The examiner must provide a comprehensive report that includes a complete explanation for all opinions and conclusions reached.

3.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative, if any, must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

